Citation Nr: 1816525	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-40 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for psoriasis, claimed as secondary to non-Hodgkin's lymphoma ( NHL) and treatment therefor. 

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to NHL and treatment therefor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service in the United States Navy from October 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By this rating action, the RO denied the Veteran's claim for service connection for NHL.  The RO also denied service connection for psoriasis and diabetes mellitus, each claimed as secondary to NHL.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO. 

In February 2010 and September 2014, the Veteran testified before a Decision Review Officer (DRO) and the undersigned, respectively, at hearings conducted at the Pittsburgh RO.  Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System and Virtual VA electronic claims files, respectively.  During the September 2014 hearing before the undersigned, the Veteran submitted additional medical evidence in support of his claims; namely, an August 2014 statement, prepared by D. M., M. D., and a duplicate copy of a VA document discussing the effect of water contamination at Camp Lejeune, North Carolina, along with a waiver of initial RO consideration.    This evidence has subsequently been  uploaded  to the Veteran's electronic claims file, and the RO granted service connection for NHL in a January 2018 rating decision. 

The case was remanded by the Board in January 2015 for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted, the RO granted service connection for the Veteran's non-Hodgkin's lymphoma in a January 2018 rating decision.   The RO afforded the Veteran examinations for psoriasis and diabetes in July 2017.  The July 2017 VA examinations for both psoriasis and diabetes mellitus, type II, are inadequate.  The examiner did not appropriately address whether the Veteran's service connected non-Hodgkin's lymphoma has aggravated his psoriasis or diabetes or whether the Veteran's treatment for his non-Hodgkin's lymphoma aggravated his psoriasis or diabetes.  The Veteran asserted in his statement dated in June 2009 that his psoriasis and diabetes mellitus  II were a result of his non-Hodgkin's lymphoma chemotherapy treatment.  The Board is of the opinion that addendum medical opinions are necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA treatment records.   

2.  Following the completion of the above, ask the July 2017 VA examiner to provide an addendum as to the etiology of the Veteran's psoriasis.  If the July 2017 VA examiner is not available, another examiner of appropriate medical expertise should be requested to provide the addendum opinions.  The Veteran may be recalled for another examination, if deemed warranted.  The examiner should provide opinions in answer to the following questions:

(a) Is it at least likely as not (50 percent or greater probability) that the Veteran's psoriasis has been aggravated by the Veteran's  service connected non-Hodgkin's lymphoma? 

(b) Is it at least likely as not (50 percent or greater probability) that the Veteran's psoriasis has been aggravated by the treatment for the Veteran's service connected  non-Hodgkin's lymphoma? 

The examiner must provide a complete rationale for all opinions provided. 

3.  Ask the July 2017 VA examiner to provide an addendum as to the etiology of the Veteran's diabetes mellitus, type II. If the July 2017 VA examiner is not available another examiner of appropriate medical expertise should be requested to provide the addendum opinions.  The Veteran may be recalled for another examination, if deemed warranted.  The examiner should provide opinions in answer to the following questions:

a) Is it at least likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, has been aggravated by the Veteran's service connected non-Hodgkin's lymphoma? 

(b) Is it at least likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, has been aggravated by treatment for the Veteran's service connected non-Hodgkin's lymphoma? 

The examiner must provide a complete rationale for all opinions provided. 

4.  Then readjudicate the claims on appeal.  If any claim is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

